Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1: insert -- an Ethernet -- prior to “… virtual private network (EVPN)” in the claim.
Claims 3, 4 and 5: insert -- an Ethernet Virtual Private Network -- prior to the first occurrence of “EVPN” in each of the claims.
Reason For Allowability
Please refer to amendments to claims** and the applicant’s remarks pages 7-8 (rejection 103 section).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Tiruveedhula et al, US 10,291,532 B1: Enabling Interconnection Between Ethernet Virtual Private Networks (EVPNs) And Provider Backbone Bridging EVPNs (PBB-EVPNs).
2. Gupta et al, US 10,142,129 B1: Bum Packet Filtering In Multi-homed EVPN Overlay Networks.
Shukla et al, US 9,391,885 B1: MPLS Label Usage In Ethernet Virtual Private Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        10th March 2022